913 So.2d 833 (2005)
Tommy J. HOOKS, Jr., Paul F. Garwood and Noreen Wogan
v.
John KENNEDY, in his Capacity as Treasurer of Louisiana and Administrator of Unclaimed Property Pursuant to R.S. 9:152 and Uniform Distribution of Unclaimed Property and the State of Louisiana Through Richard P. Ieyoub, Attorney General of the State of Louisiana.
No. 2005-CC-2238.
Supreme Court of Louisiana.
September 27, 2005.
In re Kennedy, John, in his capacity as Treasurer of Louisiana and Administrator of Unclaimed Property;Defendant; Applying for Motion to Re-Open Supreme Court of Louisiana, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 496,445; to the Court of Appeal, First Circuit, No. 2005 CW 1958.
Motion denied. Writ not considered.
*834 JOHNSON, J., would grant motion.
WEIMER, J., would grant for reasons assigned by WELCH, J.